DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicants' communication filed on September 22, 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Drawings
The drawings submitted on September 22, 2020.  These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed on September 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-5, 7, 9-14, 16 and 18- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cerny et al. (US20150287158, hereinafter “Cerny”) in view of Nalluri et al. (US 20190066255 A1, hereinafter “Nalluri”).
Regarding claim 1.	  Cerny discloses a method for executing commands for an accelerated processing device, the method comprising:
obtaining an iteration number and predication data from metadata for an iterative indirect command buffer (Cerny, see at least par. [0081], “There are a number of ways to supply the zone indices per object for the case in which iteration over zones is provided by the primitive assembly unit. By way of example, and not by way of limitation, the zone indices (iteration number) may be supplied as an array (metadata) in graphics memory. The array, e.g., may be embedded in the command buffer or accessed via a pointer in the command buffer (indirect command buffer). The zone indices per object might be supplied to the GPU through such a buffer by a CPU or by a compute shader running on the GPU”);
for each iteration indicated by the iteration number, performing commands of the iterative indirect command buffer as specified by the predication data (Cerny, see at least par. [0051], Turning now to FIGS. 4A-4B, two illustrative examples of the present disclosure are depicted. In the illustrated examples, the screen space area, which corresponds to the output image(s), is divided into distinct zones (i.e., Z1, Z2, Z3, etc.), and each zone of the screen is rendered using different parameters”).  Note: predication data is parameters; and

    PNG
    media_image1.png
    648
    600
    media_image1.png
    Greyscale

Cerny disclose the method of claim 1, but does not explicitly disclose “ending processing of the iterative indirect command buffer in response to processing a number of iterations equal to the iteration number”.  However, Nalluri discloses:
ending processing of the iterative indirect command buffer in response to processing a number of iterations equal to the iteration number (Nalluri, see at least par. [0188], “set counter 1920 may set the counter value to an integer value corresponding to the output value of the command sequence (e.g., may increase, decrease, or maintain the current counter value). If the counter value at 1922 equals zero or less, then disable loop logic 1924 may be executed to end the loop and processing may return to 1902 to get the next graphics command. If the end of the command buffer has been reached at 1916, then processing may end”).
 “ending processing of the iterative indirect command buffer in response to processing a number of iterations equal to the iteration number”, as suggested by Nalluri, in order to provide method for efficient loop processing in a graphics hardware front end.

Regarding claim 2.	  Cerny in view of Nalluri further discloses wherein the predication data indicates which commands of the iterative indirect command buffer are to be performed for each iteration (Nalluri, see at least par. [0200], “a command buffer may be rendered multiple times, based on a tile count, with some parameters changing with each rendering (e.g., a different tile may be selected on each iteration). Loops and commands supporting indirect data provide an efficient way to perform tile based rendering”).
The same reason to combine as set forth in claim 1 above is incorporated herein.

Regarding claim 3.  Cerny in view of Nalluri further discloses wherein performing the commands of the iterative indirect command buffer as specified by the predication data comprises, for each iteration, performing commands indicated to be performed for that iteration and not performing commands not indicated to be performed for that iteration (Nalluri, see par. [0200], “In another example, in tile based rendering, a command buffer may be rendered multiple times, based on a tile count, with some parameters changing with each rendering (e.g., a different tile may be selected on each iteration). Loops and commands supporting indirect data provide an efficient way to perform tile based rendering. Without a loop construct, the tile based rendering sequence may require significant unrolling in software of the command sequence. For example: [0201] Select Tile-0 [0202] Execute Batch Buffer-0 [0203] Select Tile-1 [0204] Execute Batch Buffer-0 [0205] Select Tile-N [0206] Execute Batch Buffer-0”).
The same reason to combine as set forth in claim 1 above is incorporated herein.

Regarding claim 4.  Cerny in view of Nalluri further discloses further comprising:  in response to an indirection command pointing to the iterative indirect command buffer, beginning execution of the iterative indirect command buffer (Cerny, par. [0081], “There are a number of ways to supply the zone indices per object for the case in which iteration over zones is provided by the primitive assembly unit. By way of example, and not by way of limitation, the zone indices (iteration number) may be supplied as an array in graphics memory. The array, e.g., may be embedded in the command buffer or accessed via a pointer in the command buffer (indirect command buffer). The zone indices per object might be supplied to the GPU through such a buffer by a CPU or by a compute shader running on the GPU”).

Regarding claim 5.  Cerny in view of Nalluri further discloses further comprising: further comprising:
in response to ending processing of the iterative indirect command buffer, returning to a point from which control flow transferred to the iterative indirect command buffer (Cerny, see FIG. 10 and at least par. [0188], “If the counter value at 1922 equals zero or less, then disable loop logic 1924 may be executed to end the loop and processing may return to 1902 to get the next graphics command. If the end of the command buffer has been reached at 1916, then processing may end. If the counter value at 1922 does not equal zero, processing may proceed to fetching 1926 the previously stored loop wrap address and processing may return to 1902 to get the first command from the command sequence (e.g., the command at the loop wrap address). The command sequence may continue to execute as described until the loop count equals zero and loop processing ends.”).

Regarding claim 7.   Cerny in view of Nalluri further discloses further comprising:  wherein the iterative indirect command buffer includes commands for a stereoscopic rendering technique (Cerny, see par. [0051], “In the conventional example depicted in FIGS. 3A-3C, the parameters of the rendering are the same throughout the entire area of screen space 322. For example, among other things, the frustum is the same, the clipping planes are all the same, and the view direction and homogeneous coordinate space of the screen 322 are all the same. If the conventional example depicted in FIGS. 3A-3C were used for stereoscopic image, it would be possible to have two distinct sets of views for the same scene depicted in FIGS. 3A-3C, corresponding to left and right eye views with each eye located at a different center of projection 316. Distinct left and right eye images could be rendered in this case, but the rendering parameters would still be identical across the entire area of screen space output image for each left eye and right eye image”).
Regarding claim 9.	  Cerny in view of Nalluri further discloses wherein the iterative indirect command buffer includes commands for a camera-matched rendering technique (Cerny see FIG. 7A and at least par. [0067]; “In the illustrated implementation of FIG. 7A, zone Z1 may correspond to a fixation point for a user's gaze, while the zone Z2 may correspond to a peripheral zone outside the fixation point that may be rendered with one or more different rendering parameters to preserve the rendering resources for the fixation point Z1 where the viewer's visual acuity it the greatest. In certain implementations, the fixation point for zone Z1 may be determined dynamically in real-time from an eye gaze tracking system, meaning that it is possible for the location of the zones Z1 and Z2 on the screen to change dynamically over time, e.g., change over different frames, as a viewer changes his gaze direction, and the graphics may be rendered in real-time in response to the detected changes. In the example depicted in FIG. 7A, zone Z1 may be a high resolution area that may have a unique MRT, frustum, screen space transform, and pixel format, while the homogeneous coordinates of the screen may be the same for the different zones.”).  Note in light of specification, par. [0053], FIG. 6 par. [0024], [0047] that equivalent with par. [0067] stated above.

Regarding claim 10.  a command processor processes the method of claim 1, is rejection for the same rationale of claim 1.

Regarding claim 11, a command processor processes the method of claim 2, is rejection for the same rationale of claim 2.

Regarding claim 12.  a command processor processes the method of claim 3, is rejection for the same rationale of claim 3.
Regarding claim 13.  a command processor processes the method of claim 4, is rejection for the same rationale of claim 4.

Regarding claim 14.  a command processor processes the method of claim 5, is rejection for the same rationale of claim 5.

Regarding claim 16.  a command processor processes the method of claim 7, is rejection for the same rationale of claim 7.
	
Regarding claim 18.  a command processor processes the method of claim 9, is rejection for the same rationale of claim 9.

Regarding claim 19.  an accelerated processing device is similar with claim 1, therefore, it is rejection for the same rationale of claim 1.

Regarding claim 20, a command processor processes the method of claim 2, is rejection for the same rationale of claim 2.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cerny et al. (US20150287158, hereinafter “Cerny”) in view Nalluri et al. (US .
Regarding claim 6.  Cerny in view of Nalluri discloses the iterative indirect command buffer, but does not disclose explicitly further comprising writing commands, the iteration number, and the predication data into the iterative indirect command buffer.  However, Agarwal discloses:
writing commands, the iteration number, and the predication data into the iterative indirect command buffer (Agarwal, see at least par. [0066], “This embodiment further includes an iterator 795. That is, the scheduler further includes an iterator, the iterator operative to generate a plurality of threads of a next stage based on the write commands stored in the corresponding output command buffer. For at least some embodiments, write commands written into the alternate command buffer are not fragmented into another plurality of threads by the iterator. For at least some embodiments, write commands written into the corresponding output command buffer are fragmented into the plurality of threads of the next stage by the iterator.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Cerny and Nalluri disclosed invention, and have “writing commands, the iteration number, and the predication data into the iterative indirect command buffer”, as taught Agarwal, in order to provide a basic method in processing a collection of data.  The result of the combination would have been predictable.

Regarding claim 15.  a command processor processes the method of claim 6, is rejection for the same rationale of claim 6.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cerny et al. (US20150287158, hereinafter “Cerny”) in view Nalluri et al. (US 20190066255 A1, hereinafter “Nalluri”) as applied claim 1 above, and further in view of Olsson et al. (US 20170084052 A1, hereinafter “Olsson”).
Regarding claim 8.	  Cerny in view Nalluri discloses wherein the iterative indirect command buffer includes commands, but does not explicitly disclose “wherein the iterative indirect command buffer includes commands for a coarse binning technique”.  However, Olsson discloses wherein the iterative indirect command buffer includes commands for a coarse binning technique (Olsson, see at least par. [0204], “Each iteration of the binning procedure may produce larger and more coarse binned pixel groupings. The resultant frame from each iteration of the binning procedure may be stored. In step 3340, starting with frames containing the largest and most coarse binned pixel grouping, SAD and/or other method disclosed herein may be used to find correlations of binned pixel groupings between adjacent frames. In step 3350, within the binned pixel grouping result found in the prior step, SAD and/or other method may be used to find smaller and less coarse binned pixel grouping within the larger and more coarse binned pixel grouping. In step 3360, the prior step is repeated until correlation of the smallest and least coarse binned pixel grouping is found”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Cerny and Nalluri disclosed wherein the iterative indirect command buffer includes commands for a coarse binning technique”, as taught by Olsson, therefore to provide the systems, and methods for image processing to increase pixel size in order to gather more signal at the cost of resolution, increasing the flexibility of a camera sensor. 

Regarding claim 17.  a command processor of claim 17 that processes the method of claim 8, is rejection for the same rationale of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from then examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612